Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.254   Page 1 of 19




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 Rose Dikeh,

                         Petitioner,     Case No. 20-11166

 v.                                      Judith E. Levy
                                         United States District Judge
 Rebecca Adducci, et al.,
                                         Mag. Judge Anthony P. Patti

                         Respondents.

 ________________________________/

 ORDER DENYING PETITIONER’S MOTION FOR TEMPORARY
  RESTRAINING ORDER AND ORDERING PERIODIC STATUS
                     UPATES [2]

      On May 8, 2020, Petitioner Rose Dikeh filed a Petition for Writ of

Habeas Corpus. (ECF No. 1.) On May 11, 2020, Petitioner filed a Motion

for Temporary Restraining Order, seeking immediate release from civil

immigration detention at the Chippewa County Jail. (ECF No. 2.)

Petitioner claimed that no conditions of confinement can ensure her

reasonable safety due to her to risk of illness and death related to COVID-

19. (Id. at PageID.37.) On June 2, 2020, the Court heard oral argument

on Petitioner’s motion through video/teleconference technology. On June
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.255   Page 2 of 19




3, 2020, the Court denied Petitioner’s motion without prejudice. (ECF No.

11.)

       The Court ordered supplemental briefing on whether Petitioner is

at increased risk of a dire outcome should she contract COVID-19. (Id. at

PageID.119.) Petitioner filed a supplemental brief on June 15, 2020 (ECF

No. 13), and Respondent filed a supplemental brief on June 17, 2020.

(ECF No. 14.) Because the Court finds that Petitioner has not

demonstrated a high likelihood of irreparable injury absent an

injunction, the Court again denies her motion.

       I. Background

       Petitioner Rose Dikeh is fifty-four years old. (ECF No. 2,

PageID.28.) She was admitted to the United States on an F-1 student

visa in 2003. (ECF No. 1, PageID.3.) She has been in Immigration and

Customs Enforcement custody since August 2019 and is currently

detained at the Chippewa County Jail in Sault Ste Marie, Michigan. (Id.)

       Petitioner has hypertension (see id.; ECF No. 13, PageID.134; ECF

No. 14, PageID.148), which her medical records show is poorly controlled

in detention. (ECF No. 13, PageID.140.) Although Petitioner alleges that

her “uncontrolled hypertension has seemed to take a toll on her kidney


                                      2
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.256   Page 3 of 19




functions as well,” (id. at PageID.135), the record does not include

evidence by which the Court can find that Petitioner suffers from kidney

disease or any other underlying health condition.

      II. Legal Standard

      Temporary restraining orders “are extraordinary and drastic

remedies [] never awarded as of right.” Am. Civil Liberties Union Fund

v. Livingston Cty., 796 F.3d 636, 642 (6th Cir. 2015). In determining

whether to grant such an order, courts evaluate four factors: 1) whether

the movant has a strong likelihood of success on the merits; 2) whether

the movant would suffer irreparable injury absent an injunction; 3)

whether granting the injunction would cause substantial harm to others;

and 4) whether the public interest would be served by granting the

injunction. Ne. Ohio Coal. for Homeless and Serv. Emps. Intern. Union,

Local 1199 v. Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006). These four

factors “are not prerequisites that must be met, but are interrelated

considerations that must be balanced together. For example, the

probability of success that must be demonstrated is inversely

proportional to the amount of irreparable injury the movants will suffer

absent the stay.” Id. (internal quotations omitted).


                                      3
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.257   Page 4 of 19




      III. Analysis

      Although the Court employs a balancing test in determining

whether a temporary restraining order is warranted, “the demonstration

of some irreparable injury is a sine qua non for issuance of an injunction.”

Patio Enclosures, Inc. v. Herbst, 39 F. App’x 964, 967 (6th Cir. 2002.)

Because Petitioner has not demonstrated she would suffer irreparable

injury absent an injunction, the Court must deny Petitioner’s motion.

      The Court has addressed the constitutionality of continued civil

detention during the COVID-19 pandemic multiple times in other cases.

In its most recent opinion on the issue, the Court set forth the analysis

required to determine whether a noncitizen in civil detention has

demonstrated a high likelihood of irreparable injury absent an

injunction:

      In considering whether [a petitioner] who [is] still detained . .
      . similarly face[s] a high risk of irreparable injury, the Court
      must evaluate whether [the petitioner has] a heightened risk
      of a dire outcome from COVID-19. The Court must also
      evaluate the current severity of the COVID-19 pandemic and
      the conditions at the [petitioner’s detention facility], including
      the extent to which any failure by [the detention facility] to
      implement precautionary measures increases the risk to [the
      petitioner]. Only by evaluating the totality of the
      circumstances can the Court properly assess the nature and
      degree of the risk to [the petitioner].
                                      4
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.258   Page 5 of 19




Malam v. Adducci, Case No. 20-10829 (E.D. Mich. June 28, 2020), ECF

No. 127. Petitioner’s hypertension places her at a heightened risk of a

dire outcome from COVID-19. Additionally, precautions at the Chippewa

County Jail fall short of meeting CDC guidance. However, the record does

not include evidence by which the Court can conclude that the state of

the COVID-19 pandemic in Chippewa County and at the Chippewa

County Jail places Petitioner at a high risk of COVID-19 infection.

Accordingly, the Court finds that Petitioner has not shown a high

likelihood of irreparable injury and denies Petitioner’s motion.

      A. Petitioner’s Risk of Dire Outcome from COVID-19

      The parties agree that Petitioner suffers from hypertension. (ECF

No. 13, PageID.134; ECF No. 14, PageID.148.) However, the parties

disagree as to whether Petitioner’s hypertension increases her risk of dire

outcome should she contract COVID-19.

      Petitioner claims that “[u]ncontrolled blood pressure puts Ms.

Dikeh at risk for severe illness or death should she contract COVID-19.”

(ECF No. 13, PageID.135.) Petitioner cites to statistics showing that

hypertension is the most common comorbidity for those hospitalized from


                                      5
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.259   Page 6 of 19




COVID-19. (ECF No. 2, PageID.27–28.) Petitioner attaches to her

supplemental brief the declaration of Dr. Rupa R. Patel, an infectious

diseases specialist at Washington University in St. Louis and a member

of the COVID-19 Infection Prevention Team at Barnes Jewish Hospital-

Washington University in St. Louis. (ECF No. 13-1, PageID.138.) Dr.

Patel, having reviewed Petitioner’s medical records, writes that

Petitioner “is a 54-year-old female . . . with poorly controlled hypertension

. . . who has not had adequate access to medical care for several years

prior to her arrival at [the Chippewa County Jail].” (Id. at PageID.140.)

Dr. Patel notes that Petitioner’s elevated blood pressure measurements

“have been both on and off medications suggesting even with the

introduction of amlodipine and lisinopril, her blood pressure is not under

control despite using two different medications together.” (Id. at

PageID.141.) Finally, Dr. Patel concludes that “[h]aving continued

uncontrolled blood pressure continues to put her at risk for very poor

complications from COVID-19.” (Id.)

      Respondent argues that Dr. Patel’s declaration does not explain the

basis for his opinion regarding hypertension as a risk factor and does not

describe the data or methodology used to reach his conclusion. (ECF No.


                                      6
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.260   Page 7 of 19




14, PageID.151.) “As such, his opinion does not meet reliability standards

and is not admissible.” (Id.) Respondent provides the declaration of Dr.

John M. Flack, a Professor of Medicine and Chair of the Department of

Internal Medicine at Southern Illinois University School of Medicine and

Chief of the Hypertension Section and President of the American

Hypertension     Specialist   Certification   Program.    (ECF      No.   14-2,

PageID.170.) Dr. Flack explains that “the studies that cite hypertension

as a common comorbidity often do not adequately control for other

comorbidities and their severity that are linked with hypertension and

do not draw any conclusions on causality.” (Id. at PageID.171.) Dr. Flack

concludes that “[g]iven the prevalence of the condition, and that it

increases with age, it is not possible to conclude from the data currently

available that primary hypertension alone causes a more severe outcome

from COVID-19 despite the fact that it is epidemiologically linked to this

outcome.” (Id. at PageID.174.)

      The Court agrees with Respondent that Dr. Patel’s declaration is

conclusory and cannot independently support finding that hypertension

is an independent risk factor. However, Dr. Patel’s declaration is

sufficient to show that Petitioner suffers from uncontrolled hypertension.


                                      7
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.261   Page 8 of 19




The Court’s earlier analysis, in conjunction with three recent

developments in the public health response to COVID-19, support a

finding that hypertension increases the risk of a dire outcome from

COVID-19. Accordingly, the Court finds that Petitioner is at increased

risk of a dire outcome should she contract COVID-19.

      In Malam v. Adducci, the Court reviewed the medical and public

health evidence on hypertension as a COVID-19 risk factor and

concluded that “the weight of the evidence demonstrates that Plaintiff

hypertension . . . places [the petitioner] at substantially heightened risk

of adverse outcome from COVID-19.” Case No. 20-10829, 2020 WL

2616242, at *5 (E.D. Mich. May 23, 2020). Although Defendants in

Malam raised the same argument regarding correlation and causation

that Respondent raises here, the Court found that

     Developments in both CDC guidance and scientific
     publications nonetheless demonstrate that [a plaintiff with
     hypertension] is at substantial risk of severe illness and/or
     death from COVID-19. On April 16, 2020, the CDC amended
     its guidance on serious heart conditions, advising that
     “[p]eople with hypertension should continue to manage and
     control their blood pressure and take their medication as
     directed.” Wayback Archive, Internet Archive (last accessed
     May                          21,                       2020),
     https://web.archive.org/web/20200416200039/https://www.cdc.
     gov/coron avirus/2019-ncov/need-extra-precautions/groups-at-
                                      8
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.262   Page 9 of 19




        higher-risk.html (archiving April 16, 2020 snapshot of
        Information for People Who Are at Higher Risk for Severe
        Illness, Centers for Disease Control and Prevention,
        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
        precautions/groups-at-higher-risk.html (last reviewed Apr. 15,
        2020)). [The Plaintiffs’ medical expert] emphasizes that “[t]he
        CDC’s guidance for groups at higher risk for severe illness
        specifically addresses individuals with hypertension.” (ECF
        No. 82-8, PageID.2492.) At least one district court has found
        that these explicit references to high blood pressure and
        hypertension under CDC guidance for “[s]erious heart
        conditions” supports the finding that hypertension is a risk
        factor. See Barbecho v. Decker, No. 20-CV-2821, 2020 WL
        2513468, at *3 (S.D.N.Y. May 15, 2020). Additionally, an April
        23, 2020 CDC publication—issued after the American Journal
        of Hypertension article on which Defendants rely—both cites
        hypertension as a risk factor and notes that individuals with
        hypertension were six times more likely to die from COVID-19
        than patients without any chronic health conditions. Mary
        Adams et al., Population-Based Estimates of Chronic
        Conditions Affecting Risk for Complications from Coronavirus
        Disease, United States, Emerging Infectious Diseases (Apr. 23,
        2020), https://wwwnc.cdc.gov/eid/article/26/8/20-0679_article.

(Id.)

        There are three additional important developments regarding

hyptertension and COVID-19. First, the CDC has removed language

casting doubt on a link between hypertension and adverse outcomes from

COVID-19. Respondent cites to a CDC FAQ on COVID-19 and


                                       9
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.263   Page 10 of 19




Hypertension, which stated that “at this time, we do not think that people

with high blood pressure and no other underlying health conditions are

more likely than others to get severely ill from COVID-19.” (ECF No. 14,

PageID.149.)     However, the CDC updated its guidance on June 17,

2020—the same day that Respondent filed her supplemental brief—and

removed the FAQ to which Respondent cites. Wayback Archive, Internet

Archive          (last        accessed         June         29,          2020),

https://web.archive.org/web/20200618143804/https://www.cdc.gov/coron

avirus/2019-ncov/faq.html (archiving June 29, 2020 snapshot of

Frequently Asked Questions, https://www.cdc.gov/coronavirus/2019-

ncov/faq.html (last reviewed June 17, 2020)).

      Second, the CDC now explicitly recognizes hypertension as a

possible risk factor. On June 25, 2020, the CDC updated its guidance to

state that “[h]aving other cardiovascular or cerebrovascular disease, such

as hypertension (high blood pressure) or stroke, may increase your risk

of severe illness from COVID-19.” People of Any Age with Underlying

Medical Conditions, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra




                                      10
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.264    Page 11 of 19




precautions/people-with-medical-conditions.html#serious-heart-

conditions (last reviewed June 25, 2020).

      Third, the Secretary of the Department of Health and Human

Services recognizes hypertension is a risk factor. In an interview on

Sunday, May 17, 2020, Secretary Alex Azar stated that “if we have

hypertension, if we have diabetes, we present with greater risk of severe

complications from corona -- from this coronavirus.” Kristen Holmes &

Kevin Bohn, Azar Lays Part of Blame for COVID-19 Death Toll on State

of      Americans’        Health,       CNN        (May        17,        2020),

https://www.cnn.com/2020/05/17/politics/us-healthconditions-

coronavirus-alex-azar-cnntv/index.html.

      Accordingly, the Court reiterates its finding in Malam, consistent

with the finding of many other district courts, that hypertension

increases the likelihood of severe complications from COVID-19. See

United States v. Goin, Case No. 11-20376, 2020 WL 3064452, at *5 (E.D.

Mich. June 9, 2020); United States v. Foreman, No. 19-cr-62, 2020 WL

2315908, at *2–4 (D. Conn. May 11, 2020); United States v. Soto, No. 18-

-0086, 2020 WL 2104787, at *2 (D. Mass. May 1, 2020); United States v.

Sawicz, No. 08-287, 2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020).


                                      11
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.265   Page 12 of 19




Because of her poorly controlled hypertension, Petitioner faces a

heightened risk of dire outcome should she contract COVID-19.

      B. Precautionary Measures at Chippewa County Jail

      Respondent argues that Petitioner is safe at the Chippewa County

Jail because of a bevy of precautionary measures in place to reduce the

risk of COVID-19 infection to detainees, inmates, and staff. (ECF No. 14,

PageID.160.) However, the Court notes that the listed precautions fail to

satisfy public health guidelines in several respects.

      First, Respondent contends that “testing is conducted per CDC

guidance.” (Id.) On June 13, 2020, the CDC formally recommended

testing of all persons in “settings that house vulnerable populations in

close quarters for extended periods of time,” including “correctional and

detention facilities,” in order to enable “early identification of

asymptomatic individuals.” Overview of Testing for SARS-CoV-2,

Centers        for       Disease        Control        and          Prevention,

https://www.cdc.gov/coronavirus/2019ncov/hcp/testingoverview.html#as

ymptomatic_without_exposure (last updated June 13, 2020). The CDC

further recommends “initial testing of everyone residing and/or working

in the setting, [r]egular (e.g., weekly) testing of everyone residing and/or


                                      12
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.266   Page 13 of 19




working in the setting, and [t]esting of new entrants into the setting

and/or those re-entering after a prolonged absence (e.g., one or more

days).” Id. On May 15, 2020, Respondent explained that a total of zero

COVID-19 tests had been performed on detainees at the Chippewa

County Jail. (ECF No. 5, PageID.50.) Respondent’s June 17 supplemental

brief does not include any representations regarding the number of tests

performed or showing that regular, universal testing is underway at the

Chippewa County Jail. The declaration of Deportation Officer Lucas

Wandyg only repeats the allegation that “[a]s of June 17, 2020, Chippewa

County Jail has no confirmed or suspected cases of COVID-19.” (ECF No.

14-4, PageID.250.) Unless and until the Chippewa County Jail tests all

detainees, inmates, and staff, its COVID-19 response does not satisfy

public health standards.

      Second, social distancing remains difficult or impossible for

detainees. Petitioner explains that she “and other detained individuals

are kept together in one small room with a group of people who eat, live,

and sleep in closely confined quarters.” (ECF No. 2, PageID.29.)

Additionally, “both food preparation and service are communal, with

little opportunity for surface disinfection. Detainees eat all meals in a


                                      13
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.267   Page 14 of 19




communal area, where social distancing is impossible.” (ECF No. 2,

PageID.29.) Respondent contends that “Chippewa’s population is a little

over one-third of its capacity: it has capacity for 185 people but now

houses only 72 people, 23 of which are ICE detainees.” (ECF No. 5,

PageID.53.) Respondent further explains that Petitioner “shares a cell

meant for six people with one other person. . . . The cell has three bunk

beds and access to a sink, shower, television, and phone. . . . There is a

common area with a table and bench.” Population reduction is important

during a pandemic because a reduced population would allow detainees—

even    those   who    might    be   infected   with   COVID-19      but    are

asymptomatic—to remain six feet apart at all times. But whether the

Chippewa County Jail has a detainee population of two or two hundred,

it fails to meet public health standards if those detainees cannot socially

distance themselves. And despite Respondent’s efforts, Petitioner alleges

that she is unable to practice proper social distancing.

       Third, Petitioner alleges inconsistent use of personal protective

equipment at the Chippewa County Jail. Petitioner writes that she “has

rarely, if ever, observed Chippewa employees wearing gloves or masks,

nor has she noticed the implementation of any additional cleaning


                                      14
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.268   Page 15 of 19




measures, and reported receiving little to no information about the

pandemic.” (ECF No. 2, PageID.29.) She also explains that detainees are

required to use the same mask for an entire week. (ECF No. 6,

PageID.95–96.) The CDC recommends that “[c]loth face coverings should

be washed after each use.” How to Wash Cloth Face Coverings, Centers

for           Disease           Control            and              Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-to-

wash-cloth-face-coverings.html (last updated May 22, 2020). Neither

party alleges what kind of face covering is provided to detainees; the

Court infers from CDC guidance that non-cloth face coverings should not

be reused. To the extent that detainees are not regularly provided new

masks and that jail staff do not wear masks at all, the jail’s precautions

fall short of a sound public health response.

      C. State of the Pandemic in Chippewa County

      Although Petitioner is at heightened risk of a dire outcome from

COVID-19 and precautions at the Chippewa County Jail are lacking in

specific areas, Petitioner has not shown that the state of the pandemic in

Chippewa County places her at a high risk of infection.




                                      15
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.269   Page 16 of 19




      Petitioner primarily makes general claims about the state of the

pandemic in the United States and among ICE detainees: “As of May 11,

2020, over 1,360,000 people in the United States have received confirmed

diagnoses of COVID-19, and over 80,000 of those people have died” (ECF

No. 2, PageID.27); “In the last week, since the filing of Plaintiff’s Motion

for Temporary Restraining Order, the confirmed cases in the state of

Michigan has risen from over 45,000 to over 51,000” (ECF No. 6,

PageID.93.); “ICE reported that as of May 9, 2020, only 2,045 detainees

have been tested and 986 of those were positive. As of June 5, 2020, 5,096

detainees have been tested and 1,810 have tested positive.” (ECF No. 13,

PageID.134.)

      While these statistics show a high general risk of COVID-19

infection, Petitioner must include allegations that allow the Court to

infer that Petitioner faces a specific risk at the Chippewa County Jail.

Petitioner’s only argument to that effect is that “[g]iven that only 330

people in the county of Chippewa have been tested, out of a population of

37,349, new detainees cannot be certain that they have not been exposed

to the virus.” (ECF No. 6, PageID.95.)




                                      16
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20    PageID.270   Page 17 of 19




      As Respondent explains, Michigan’s Upper Peninsula has

experienced the COVID-19 pandemic differently from the Lower

Peninsula. Respondent noted in her response on May 15, 2020 that “ as

of today, the 15 counties that comprise Michigan’s Upper Peninsula have

only 97 COVID-19 cases, with just over half of those cases (i.e., 51) in

Marquette County, which is 162 miles from Chippewa County.” (ECF No.

5, PageID.59.) As of June 30, 2020, there have been only 162 lab-

confirmed cases of COVID-10 across the entirety of the Upper Peninsula.

Reported COVID-19 positive cases in Upper Michigan, TV 6 (June 30,

2020),      https://www.uppermichiganssource.com/content/news/List-of-

reported-COVID-19-positive-cases-in-Upper-Michigan-569246041.html.

The Chippewa County Health Department has now conducted 2,104 tests

conducted, nine of which returned positive.1 Covid-19 Tracker, Chippewa

County Health Department, https://www.chippewahd.com/ (last updated

June 30, 2020). Additionally, Respondents note that the Chippewa




      1 Of these nine cases, seven were reported on June 30, 2020. Chippewa County
Reports Seven New Cases of COVID-19, SOO Today (June 30, 2020),
https://www.sootoday.com/sault-michigan/chippewa-county-reports-seven-new-
cases-of-covid-XX-XXXXXXX.

                                       17
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.271   Page 18 of 19




County Jail has received only two new detainees in the past two months.

(ECF No. 14, PageID.161.)

      Without more, these statistics do not show that Petitioner is at high

risk of infection from COVID-19 at the Chippewa County Jail.

Accordingly, the Court cannot find that Petitioner faces a high likelihood

of irreparable injury absent an injunction. The Court must deny

Petitioner’s motion. Patio Enclosures, Inc., 39 F. App’x at 967.

      The Court is nonetheless concerned about reports of seven new

COVID-19 infections in Chippewa County and about Petitioner’s

allegations that precautions at the Chippewa County Jail do not satisfy

public health guidelines. As Petitioner rightfully notes, so long as she is

detained at the Chippewa County Jail, Petitioner

      is only as safe as those around her. If others choose not to be
      as cleanly, Ms. Dikeh is exposed to their uncleanliness. If an
      officer chooses not to change their gloves between searches of
      one detainee to another, Ms. Dikeh is exposed. If an officer
      overseeing the cohort of potentially sick detainees enters Ms.
      Dikeh’s housing unit without having sanitized themselves,
      Ms. Dikeh is exposed.

(ECF No. 6, PageID. 97–98.)

      Accordingly, the Court orders periodic status updates from the

parties, to include the number of COVID-19 tests performed at the
                                      18
Case 5:20-cv-11166-JEL-APP ECF No. 16 filed 07/01/20   PageID.272   Page 19 of 19




Chippewa County Jail, the number of suspected and confirmed COVID-

19 cases at the Chippewa County Jail, the number of detainees

transferred into the Chippewa County Jail, and the number of COVID-

19 cases in Chippewa County. Should Petitioner’s circumstances change,

she may renew her motion.

      IV.   Conclusion

      For the reasons stated above, the Court DENIES Petitioner’s

motion for a temporary restraining order (ECF No. 2) without prejudice.

The parties are further ORDERED to provide a status update twenty-

one days from the date of this order and every twenty-one days thereafter

until this case is closed with the following information:

      1. The number of detainees at the Chippewa County Jail tested for
         COVID-19;
      2. the number of suspected and confirmed COVID-19 cases at the
         Chippewa County Jail;
      3. the number of detainees transferred into the Chippewa County
         Jail; and
      4. the number of COVID-19 cases in Chippewa County.

      IT IS SO ORDERED.

Dated: July 1, 2020                        s/Judith E. Levy
Ann Arbor, Michigan                        JUDITH E. LEVY
                                           United States District Judge



                                      19
